     Case 3:21-cv-01172-K Document 4 Filed 05/25/21                       Page 1 of 2 PageID 108



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS



HOPPENSTEIN PROPERTIES INC.
Plaintiff
v.                                                             3:21-cv-01172
                                                               Civil Action No.
CITY OF DALLAS, et al.
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,

Plaintiff Hoppenstein Properties Inc.



provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.

None.




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

 HOPPENSTEIN PROPERTIES INC., JACKSON HEWITT TAX SERVICES; SOUTH
 DALLAS GRILL, DOLLAR STORE PLUS, METRO PCS, HOLLYWOOD NAIL, MEN'S
 AND WOMEN'S WEAR, TOTAL FASHION, FAMILY DOLLAR STORE INC., SMILE
 ZONE, LEVEL FASHION 1, ACE CASH EXPRESS, DONUTS 4 U, B&B CUTS & STYLES,
                Case 3:21-cv-01172-K Document 4 Filed 05/25/21                        Page 2 of 2 PageID 109



                                                              Date:                 05/24/2021
                                                              Signature:            /Warren V. Norred/
                                                              Print Name:
                                                                                    Warren V. Norred
                                                              Bar Number:           24045094
                                                              Address:              515 E. Border
                                                              City, State, Zip:     Arlington, TX 76010
                                                              Telephone:            817-704-3984
                                                              Fax:                  817-524-6686
                                                              E-Mail:               warren@norredlaw.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
